                                                                                                                                                                            !

A<"·~·A_~_·;;~5~B==(R~e~v.~02~/0~8/~20~19==)~Ju==dg=m~en~t~in~•c~'~'tn~in. .,al~P,. ;et y~Ca,;. se. . ;(_M_od_ifi~"d= )------------------~Pc;:ag"'e""J
                                                                                                                                                     ;;;of.;,.1   1_,   l   II
                                                                                                                                                                            ,,

                                       UNITED STATES DISTRICT COURT                                                                                                         !!
                                                 SOUTHERN DISTRJCT OF CALIFORNIA                                                                                            !I

                         United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                    v.                                                       (For Offenses Committed On or After November I, 1987)



              Martin Humberto Valenzuela-Velazquez                                           CaseNumber: 3:19-mj-21240

                                                                                             William R Burgener
                                                                                             Defendant's Attorney


    REGISTRATION NO. 83895298
    THE DEFENDANT:
     ~ pleaded guilty to count( s) 1 of Complaint
                                             ---~-------------------------
     0 was found guilty to count(s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title & Section                  Nature of Offense                                                                         Count Number(s)
    8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                               1

     D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
     0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                  )(,TIME SERVED                                     D                                             days

      ~   Assessment: $10 WAIVED          ~ Fine: WAIVED
      ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                          charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, March 13, 2019
                                                                                         Date of Imposition of Sentence


     Received
                  f.<J'1001..,---c             -Fl--J~E-D~ ~,IJ,-1--...//-J'-----JLJ..,_
                                                                        ~ /1        fJY
                                                                                         /
                                                                                        __________
                                                                                         --11---'ltL-J_;.........
                   ousM                                                                  H oRABuRdBERTN:BLocK
                                                       MAR I 3 2019                      UNITED STATES MAGISTRATE JUDGE
                                            CLERK, U.S. DISTRICT COURT
                                          SOUTHERN DISTRICT OF CALIFORNIA
     Clerk's Office Cop: sv                                                DEPUTY                                                         3:19-mj-21240
